DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 5/3/2022. Claims 1-20 are pending. Claims   1, 3-8, 10-15, and 17-20 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant’s arguments in view of the amendments, see page 1, filed 5/3/2022, with respect to the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation of the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation has been removed. 

Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. The applicant has argued that the claims “recite a practical application of the alleged abstract concepts.” The examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"). The applicant has stated in the specification that the process had previously been done manually, therefore, the argument of a server computing device being integral by merely stating the steps of the invention does not state or show why it might be integral. Applicant’s arguments are not found persuasive.

The electronic control unit (ECU) is merely sending data to a processor which is manipulating the received data. The cited technology is doing data gathering. The claims disclose a processor acquiring the weight data from the ECU. The portions argued by the applicant to be a practical application are merely using a processor as a tool to perform the steps of the invention. The previous 101 rejection is maintained and updated in view of applicant’s amendments. 

The applicant has amended the claims in view of the previous prior art rejections. The previous prior art rejections are maintained and updated in view of applicant’s amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to using load tendency and load history data to select a vehicle for a renter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (15-20) is/are directed to a method, claim(s) (8-14) is/ are directed to a computer readable medium, and claims(s) (1-7) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations acquiring load and vehicle data and selecting a vehicle to be rented which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the cause a computer to perform language, the claim encompasses the user manually taking the load/vehicle data and selecting a vehicle for the user. The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a computer, an electronic control unit, a weight sensor, a medium, a storage, a controller.  The cited technology in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art. 

For further clarification the Examiner points out that the claim(s) recite storing, acquiring, determining, and selecting which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for storing, acquiring, determining, and selecting which is the abstract idea steps of using load tendency and load history data to select a vehicle for a renter in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. using load tendency and load history data to select a vehicle for a renter).  Using a computer for storing, acquiring, determining, and selecting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity of data gathering and data analysis for storing, acquiring, determining, and selecting:

[0004] The present disclosure is intended to provide a technology that, upon renting a rental vehicle to a user, allows a vehicle suitable for each individual user to be rented out.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2-7, 9-14, 16-20 recite limitations which further limit the claimed analysis of features related to the vehicles.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the user and the vehicles.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0027]…Here, an example of the hardware configuration of the server apparatus 200 is illustrated in Fig. 2. The server apparatus 200 has a configuration of a general computer. That is, the server apparatus 200 includes a processor 201, a main storage unit 202, an auxiliary storage unit 203, and a communication unit 204. These components are connected to one another by means of a bus. The main storage unit 202 and the auxiliary storage unit 203 are computer-readable recording media. The hardware configuration of the server apparatus 200 is not limited to the example illustrated in Fig. 2, and component elements may be omitted, replaced, or added as appropriate. [0028] In the server apparatus 200, the processor 201 loads a program stored in a recording medium into a work area of the main storage unit 202 and executes the program, so that each functional configuration unit and the like are controlled through the execution of the program, thereby realizing a function matching a predetermined purpose.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references Harvey et al. (US 11176562 B1), Adams (US 20200175783 A1) Uchitomi et al. (US 20200098038 A1), Halbrook et al. (US 20200034910 A1), Kondo et al. (US 6181991 B1), Schuh et al. (US 20200201356 A1), Mellings et al. (US 20210162965 A1) discloses a computer, an electronic control unit, a weight sensor, a medium, a storage, a controller in at least Harvey (Fig. 1, 3, col. 2, line 11 – col. 3, line 3, col. 12, line 63 – col. 13, line 26, col. 17, line 55 – col. 19, line 25), Adams (Fig. 1, 2, 5, ¶ 10, 12, 22, 34, 37, 38, 40, 49-53, 74), Uchitomi (Fig. 1, ¶ 20, 21, 29, 30, 50), Halbrook (Fig. 2, 3, 5, 6, ¶ 3-5, 17, 21, 60-73), Kondo (Fig. 2, 3, col. 2, line 57 – col. 3, line 25), Schuh et al. (¶ 32, 39, 41, 43, 55, 60, 91), Mellings et al. (Fig. 3-7, ¶ 2, 20, 24, 29, 70, 100-103, 115, 122). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 8, 9, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 11176562 B1) in view of Herman et al. (US 20200023811 A1). 

Regarding claim 1, Harvey teaches 
An information processing apparatus for managing rental vehicles that are vehicles to be rented to users, the information processing apparatus comprising (col. 2, line 40 – col. 3, line 3,  In another aspect, a non-transitory, tangible computer-readable medium storing machine-readable instructions that, when executed by one or more processors, may cause the one or more processors to: (1) generate a first set of prompts for display via a vehicle-sharing application, wherein the first set of prompts is configured to prompt a vehicle owner for a first set of answers used to learn preferred vehicle renter characteristics; (2) receive the first set of answers to the first set of prompts from the vehicle owner via the vehicle-sharing application; (3) generate, based upon the first set of answers, a second set of prompts for display via the vehicle-sharing application, wherein the second set of prompts is configured to prompt the vehicle owner for a second set of answers used to learn additional preferred vehicle renter characteristics; (4) receive the second set of answers to the second set of prompts from the vehicle owner via the vehicle-sharing application; (5) predict one or more user preference values of a vehicle-sharing platform profile of the vehicle owner based upon the second set of answers, wherein the one or more user preference values define one or more criteria for sharing a vehicle associated with the vehicle-sharing platform profile with vehicle renters who meet the one or more criteria; (6) apply the one or more criteria to potential vehicle renters; and (7) cause an indication of the vehicle of the vehicle owner to be displayed only to the potential vehicle renters who satisfy the one or more criteria., abstract. Col. 6, lines 7-55): 

a first storage configured to store a load tendency in the form of information indicating a tendency of a load applied to a rental vehicle by each user when each user uses the rental vehicle, in association with each user of a plurality of users when each user uses the rental vehicle (col. 9, line 50- col. 11, line 19, For example, with reference to FIG. 2A, analysis of historical data may cause PPE 125 of FIG. 1 to generate answer choices “previous driving history,” “duration of vehicle rental,” “years of driving experience,” and “other” at a first prompt window 202 of a series of prompt windows 200 for display via GUI 119 within the dedicated application 121 of owner device 123. As such, the prompts may be designed to prompt a vehicle owner to identify which characteristics of a renter are important to her. For instance, PPE 125 may analyze telematics data or claims data of a vehicle owner, determine that the vehicle owner exhibits safe driving behavior (e.g., drives the speed limit, did not receive a speeding ticket in the past year, etc.), and assume that the vehicle owner prefers a renter exhibiting similar driving behavior. In accordance with the dynamic adjustment capabilities of the PPE 125, the next prompt windows in the series of prompt windows 200 presented to the vehicle owner may be generated based upon the vehicle owner's answers at prompt window 202. For example, selection of answer choices “duration of vehicle rental” and “years of driving experience” at first prompt window 202 may cause the PPE 125 to generate subsequent prompt windows or sub-prompt windows for display via GUI 119. As such, the subsequent prompt windows or sub-prompt windows may be designed to request additional details from the vehicle owner regarding duration of vehicle rental and years of driving experience, as shown in prompt windows 204 and 206, respectively. Prompt windows related to “previous driving history” and “other” need not be displayed in prompt windows 204 and 206 or in any prompt windows thereafter if not selected by the vehicle owner, and therefore such dynamic adjustment capabilities of the PPE 125 lessen the burden on a user by displaying less extraneous information. Selection of answer choices in prompt windows 204 and 206 may cause the computing device 120 to predict one or more user preference values for the user. For example, selection of “duration of vehicle rental” and “no” in prompt windows 202 and 204 respectively may cause the computing device 120 to predict a parameter of “duration of vehicle rental” set to less than a week as preference values. Selection of “years of driving experience” and “no” in prompt windows 202 and 206 respectively may cause the computing device 120 to predict a parameter of “age of renter” set to over 21 years of age as preference values. Col. 6, lines 7-55, In an aspect, one or more databases 128-1, 128-2, . . . 128-N may store historical data that describes driving behavior of a vehicle owner, or vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may include traffic data, vehicle collision data (e.g., insurer claims data), geographic location data (e.g., GPS data), mobile device data, telematics data, vehicle mounted-sensor data, autonomous vehicle sensor data, environment data (e.g., weather data) and/or image data, which may be collected by the vehicle-sharing platform 100 by way of the computing device 120 and/or device 123, third party servers, and/or sensors associated with an owner's vehicle before, during, and/or after a trip. As such, historical data may provide contextual information of the vehicle related to vehicle damage, extent of injuries at a vehicle collision, number and identification of vehicles involved, dates and times of vehicle use, duration of vehicle use, mobile device GPS location, vehicle GPS location, speed, RPM or other tachometer readings of the vehicle, lateral and longitudinal acceleration of the vehicle, environment of the vehicle during vehicle operation (e.g., traffic, construction, accidents in the area, weather or road conditions at the time of an accident or duration of vehicle use), and/or other information relating to use of the vehicle. Historical data may also describe vehicle-sharing application usage patterns of the vehicle owner. Col. 14, lines 30-50, col. 16, lines 29-51);

a second storage configured to store a load history in the form of information indicating a history of a load received by each rental vehicle when each rental vehicle is rented out, in association with each rental vehicle (col. 6, lines 7- col. 7, line 8, In an aspect, one or more databases 128-1, 128-2, . . . 128-N may store historical data that describes driving behavior of a vehicle owner, or vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may include traffic data, vehicle collision data (e.g., insurer claims data), geographic location data (e.g., GPS data), mobile device data, telematics data, vehicle mounted-sensor data, autonomous vehicle sensor data, environment data (e.g., weather data) and/or image data, which may be collected by the vehicle-sharing platform 100 by way of the computing device 120 and/or device 123, third party servers, and/or sensors associated with an owner's vehicle before, during, and/or after a trip. As such, historical data may provide contextual information of the vehicle related to vehicle damage, extent of injuries at a vehicle collision, number and identification of vehicles involved, dates and times of vehicle use, duration of vehicle use, mobile device GPS location, vehicle GPS location, speed, RPM or other tachometer readings of the vehicle, lateral and longitudinal acceleration of the vehicle, environment of the vehicle during vehicle operation (e.g., traffic, construction, accidents in the area, weather or road conditions at the time of an accident or duration of vehicle use), and/or other information relating to use of the vehicle. Historical data may also describe vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may also include mobile device data or other data indicating requests containing details of a rental trip that were approved or rejected by participating vehicle owners, and feedback or complaints submitted by the participating vehicle owners as to the treatment of their vehicles by the renters. Historical data collected by computing device 120 may be stored in vehicle-sharing platform database 128a, and historical data collected by third-party servers may be stored in private database 128-2 and/or public database 128-3, for example.); 

a processor to acquire in response to receiving a rental request from a user who desires to rent the rental vehicle, determine and extract the load tendency stored in the first storage in association with the user and the load history stored in the second storage in association with each of a plurality of rental vehicles that are available for rent, and select one rental vehicle of the plurality of rental vehicles to be rented to the desired user based on the extracted load tendency and the load history thus extracted (col. 8, lines 22- col. 9, line 20, In an embodiment, the computing device 120 may receive the historical data, and process the historical data to generate prompts for predicting rental vehicle use preferences for the vehicle owner. An initial prompt may generally be designed to prompt a vehicle owner for answer(s) that may be used to learn characteristics of potential vehicle renters that are preferred by the vehicle owner. To fine tune predicted user preferences, the computing device 120 may receive data from and send data to owner device 123 via dedicated application 121 for display on GUI 119 such that the computing device 120 dynamically adjusts subsequent prompts presented to the vehicle owner based upon the vehicle owner's answers to previous prompts. That is, after the vehicle owner answers the initial prompt, a subsequent prompt may be designed to prompt the vehicle owner for additional answer(s) that may be used to learn additional characteristics of the potential vehicle renters with respect to the characteristics learned from the initial prompt answers. Such prompts may also be accompanied with answer choices corresponding to the various characteristics of potential vehicle renters. Col. 14, lines 30-50, In order to determine whether the owner's vehicle should appear as an available vehicle on the renter's results page, computing device 120 may determine, as shown in block 410, whether the renter (i.e., qualifications of the renter, as described by telematics and/or other historical data, and/or by rental evaluation data) and/or input details of the rental vehicle request satisfy the vehicle owner preferences that were predicted in block 407. If the renter and/or input details satisfy the vehicle owner preferences, the renter's results page may display the vehicle owner's vehicle as available, as shown in block 412. The renter may proceed by selecting the owner's vehicle to rent, selecting other vehicles available from other vehicle owners that the renter may be qualified to rent, or may decide not to select any vehicles. If the renter and/or input details do not satisfy the vehicle owner preferences, the renter's results page may not display the vehicle owner's vehicle as available, as shown in block 414, but may otherwise display other vehicles available from other vehicle owners that the renter may be qualified to rent.). 

	Harvey does not specifically teach a load weight detection sensors. However, Herman teaches 

the load including at least a load weight detected by the vehicle, the load tendency being stored in association with information corresponding to each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 47, 57-60);

the load history being stored in association with each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 47, 57-60);

a processor configured to: acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle  (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 34, A variety of devices can provide collected data 115 in addition to or in lieu of vehicle sensors 110. For example, various controllers, e.g., electronic control units (ECUs), in a vehicle 101 may provide data 115 via the CAN bus, e.g., data 115 from vehicle sensors 110 communicating with the ECU, relating to vehicle speed, acceleration, system and/or component functionality, etc., of any number of vehicles 101, including the host vehicle and/or the target vehicle. Further, vehicle sensors 110 or the like, GPS equipment, etc., could be included in a vehicle 101 and configured as devices to provide data 115 directly to the vehicle computer 105, e.g., via a wired or wireless connection. Vehicle sensors 110 could include mechanisms such as cameras, RADAR, LIDAR, sonar, etc. sensors that could be deployed to determine environmental data 115, e.g., to measure a distance between the vehicle 101 and other vehicles or objects, the kinds of objects near the trajectory of the vehicle 101, the road conditions, locations of roads and traffic signs, etc. Vehicle sensors 110 could be deployed to identify objects and determine the weight measurement of the objects, e.g., as explained below with reference to FIG. 3. ¶ 30, 47, 57-60);

an extracted load history  (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 47, 57-60).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle, as taught/suggested by Herman. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to analyzing and modeling vehicle usage patterns. One of ordinary skill in the art would have recognized that applying the known technique of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Herman to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensor weight features into similar systems. Further, applying acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system additional data to make a rental car user assessment. The system of Harvey uses historical data which includes telematics data to make rental car determinations. Herman shows the use of weight sensors. The combination would merely create additional data for Harvey. 

The combination of Harvey and Herman discloses select one rental vehicle of the plurality of rental vehicles to be rented to the desired user based on the extracted load tendency and the extracted load history (Harvey col. 8, lines 22- col. 9, line 20, col. 14, lines 30-50, Herman ¶ 1, 25-28, 30, 47, 57-60). Harvey discloses using collected data to create a user history and using that history to predict preferences and  a vehicle (col. 6, line 64 – col. 7, line 8, As with historical data relating to the vehicle owner, historical data relating to the renter that is collected by computing device 120 may be stored in vehicle-sharing platform database 128-1, and historical data collected by third-party servers may be stored in private database 128-2 and/or public database 128-3, for example. Rental evaluation data collected by computing device 120 may be stored in vehicle-sharing platform database 128-1, for example. It should be noted that, to comply with state, local, and/or federal privacy regulations, the computing device 120 may need to obtain the user's consent to store and/or access the historical data. Col. 7, line 60- col. 8, line 5, In accordance with various aspects, computing device 120 may facilitate the collection of information (e.g., identity data including a user name and password affiliated with an account profile) from a vehicle owner and/or historical data of the vehicle owner from one or more of databases 128-1, 128-2, . . . 128-N. Analysis of the historical data stored in databases 128-1, 128-2, . . . 128-N may be used to predict a vehicle owner's rental preferences for sharing vehicles with renters., col. 16, lines 35-45).  Herman merely discloses the collection of additional historic data which can be applied to the system of Harvey. 

The combination of Harvey and Herman teach all the claimed limitations. 

Regarding claims 2, 9, 16, Harvey teaches wherein the load tendency includes at least one selected from the group comprising: a total travel distance that is a cumulative total of distance traveled by the rental vehicle when each user uses the rental vehicle; a continuous travel distance that is a continuous travel distance of the rental vehicle when each user uses the rental vehicle; a battery consumption amount that is a cumulative total of amount of battery consumption of the rental vehicle when each user uses the rental vehicle; a load weight that is a weight of a load loaded on the rental vehicle when each user uses the rental vehicle; and the presence or absence of a residual smell that is a smell remaining in an interior of the rental vehicle when each user returns the rental vehicle (col. 15, lines 40-60, Method 500 may begin by generating a first set of prompts for display via a vehicle-sharing application (block 502). The first set of prompts may be configured to prompt a vehicle owner for a first set of answers used to learn preferred vehicle renter characteristics. Vehicle renter characteristics may include past behaviors (e.g., driving behaviors of the renter), demographics information (e.g., age of the renter), rental requirements (e.g., required duration, distance or area of travel, etc.) of the renter, or other suitable characteristics. An example of the first set of prompts and accompanying answer choices is illustrated in first prompt window 202 of FIG. 2A. In some embodiments, the first set of prompts may be accompanied by answer choices that have been predicted by the computing device 120. Computing device 120 may derive the answer choices from historical data corresponding to driving behavior of the vehicle owner, and therefore, the answer choices may be considered to be the most relevant or of high importance to the vehicle owner. col. 6, lines 7- col. 7, line 8). 

Regarding claim 8, Harvey teaches 
A non-transitory computer readable storage medium storing an information processing program for managing rental vehicles that are vehicles to be rented to users, the information processing program being configured to cause a computer to perform processes, the computer including a first storage and a second storage, the processes performed by the computer (col. 2, line 40 – col. 3, line 3,  In another aspect, a non-transitory, tangible computer-readable medium storing machine-readable instructions that, when executed by one or more processors, may cause the one or more processors to: (1) generate a first set of prompts for display via a vehicle-sharing application, wherein the first set of prompts is configured to prompt a vehicle owner for a first set of answers used to learn preferred vehicle renter characteristics; (2) receive the first set of answers to the first set of prompts from the vehicle owner via the vehicle-sharing application; (3) generate, based upon the first set of answers, a second set of prompts for display via the vehicle-sharing application, wherein the second set of prompts is configured to prompt the vehicle owner for a second set of answers used to learn additional preferred vehicle renter characteristics; (4) receive the second set of answers to the second set of prompts from the vehicle owner via the vehicle-sharing application; (5) predict one or more user preference values of a vehicle-sharing platform profile of the vehicle owner based upon the second set of answers, wherein the one or more user preference values define one or more criteria for sharing a vehicle associated with the vehicle-sharing platform profile with vehicle renters who meet the one or more criteria; (6) apply the one or more criteria to potential vehicle renters; and (7) cause an indication of the vehicle of the vehicle owner to be displayed only to the potential vehicle renters who satisfy the one or more criteria., abstract, col. 17, line 55- col. 18, line 2, col. 6, lines 7-55): 

storing, in the first storage, a load tendency indicating a tendency of a load applied to a respective rental vehicle by each user when each user uses the rental vehicle, the load tendency being stored in association with information corresponding to each user (col. 9, line 50- col. 11, line 19, For example, with reference to FIG. 2A, analysis of historical data may cause PPE 125 of FIG. 1 to generate answer choices “previous driving history,” “duration of vehicle rental,” “years of driving experience,” and “other” at a first prompt window 202 of a series of prompt windows 200 for display via GUI 119 within the dedicated application 121 of owner device 123. As such, the prompts may be designed to prompt a vehicle owner to identify which characteristics of a renter are important to her. For instance, PPE 125 may analyze telematics data or claims data of a vehicle owner, determine that the vehicle owner exhibits safe driving behavior (e.g., drives the speed limit, did not receive a speeding ticket in the past year, etc.), and assume that the vehicle owner prefers a renter exhibiting similar driving behavior. In accordance with the dynamic adjustment capabilities of the PPE 125, the next prompt windows in the series of prompt windows 200 presented to the vehicle owner may be generated based upon the vehicle owner's answers at prompt window 202. For example, selection of answer choices “duration of vehicle rental” and “years of driving experience” at first prompt window 202 may cause the PPE 125 to generate subsequent prompt windows or sub-prompt windows for display via GUI 119. As such, the subsequent prompt windows or sub-prompt windows may be designed to request additional details from the vehicle owner regarding duration of vehicle rental and years of driving experience, as shown in prompt windows 204 and 206, respectively. Prompt windows related to “previous driving history” and “other” need not be displayed in prompt windows 204 and 206 or in any prompt windows thereafter if not selected by the vehicle owner, and therefore such dynamic adjustment capabilities of the PPE 125 lessen the burden on a user by displaying less extraneous information. Selection of answer choices in prompt windows 204 and 206 may cause the computing device 120 to predict one or more user preference values for the user. For example, selection of “duration of vehicle rental” and “no” in prompt windows 202 and 204 respectively may cause the computing device 120 to predict a parameter of “duration of vehicle rental” set to less than a week as preference values. Selection of “years of driving experience” and “no” in prompt windows 202 and 206 respectively may cause the computing device 120 to predict a parameter of “age of renter” set to over 21 years of age as preference values. Col. 14, lines 30-50, col. 16, lines 29-51);

storing, in the second storage, a load history indicating a history of a load received by each rental vehicle when each rental vehicle is rented out, the load history being stored in association with each rental vehicle (col. 6, lines 7- col. 7, line 8, In an aspect, one or more databases 128-1, 128-2, . . . 128-N may store historical data that describes driving behavior of a vehicle owner, or vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may include traffic data, vehicle collision data (e.g., insurer claims data), geographic location data (e.g., GPS data), mobile device data, telematics data, vehicle mounted-sensor data, autonomous vehicle sensor data, environment data (e.g., weather data) and/or image data, which may be collected by the vehicle-sharing platform 100 by way of the computing device 120 and/or device 123, third party servers, and/or sensors associated with an owner's vehicle before, during, and/or after a trip. As such, historical data may provide contextual information of the vehicle related to vehicle damage, extent of injuries at a vehicle collision, number and identification of vehicles involved, dates and times of vehicle use, duration of vehicle use, mobile device GPS location, vehicle GPS location, speed, RPM or other tachometer readings of the vehicle, lateral and longitudinal acceleration of the vehicle, environment of the vehicle during vehicle operation (e.g., traffic, construction, accidents in the area, weather or road conditions at the time of an accident or duration of vehicle use), and/or other information relating to use of the vehicle. Historical data may also describe vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may also include mobile device data or other data indicating requests containing details of a rental trip that were approved or rejected by participating vehicle owners, and feedback or complaints submitted by the participating vehicle owners as to the treatment of their vehicles by the renters. Historical data collected by computing device 120 may be stored in vehicle-sharing platform database 128a, and historical data collected by third-party servers may be stored in private database 128-2 and/or public database 128-3, for example.); 

in response to receiving a rental request from a user who desires to rent the rental vehicle, determining and extracting the load tendency stored in the first storage in association with the desired user and a load history stored in the second storage in association with each of a plurality of rental vehicles available for rent; and selecting one rental vehicle of the plurality of rental vehicles to be rented to the desired user from among the plurality of rental vehicles available for rent based on the extracted load tendency and the load history extracted in the extraction step (col. 8, lines 22- col. 9, line 20, In an embodiment, the computing device 120 may receive the historical data, and process the historical data to generate prompts for predicting rental vehicle use preferences for the vehicle owner. An initial prompt may generally be designed to prompt a vehicle owner for answer(s) that may be used to learn characteristics of potential vehicle renters that are preferred by the vehicle owner. To fine tune predicted user preferences, the computing device 120 may receive data from and send data to owner device 123 via dedicated application 121 for display on GUI 119 such that the computing device 120 dynamically adjusts subsequent prompts presented to the vehicle owner based upon the vehicle owner's answers to previous prompts. That is, after the vehicle owner answers the initial prompt, a subsequent prompt may be designed to prompt the vehicle owner for additional answer(s) that may be used to learn additional characteristics of the potential vehicle renters with respect to the characteristics learned from the initial prompt answers. Such prompts may also be accompanied with answer choices corresponding to the various characteristics of potential vehicle renters. Col. 14, lines 30-50, In order to determine whether the owner's vehicle should appear as an available vehicle on the renter's results page, computing device 120 may determine, as shown in block 410, whether the renter (i.e., qualifications of the renter, as described by telematics and/or other historical data, and/or by rental evaluation data) and/or input details of the rental vehicle request satisfy the vehicle owner preferences that were predicted in block 407. If the renter and/or input details satisfy the vehicle owner preferences, the renter's results page may display the vehicle owner's vehicle as available, as shown in block 412. The renter may proceed by selecting the owner's vehicle to rent, selecting other vehicles available from other vehicle owners that the renter may be qualified to rent, or may decide not to select any vehicles. If the renter and/or input details do not satisfy the vehicle owner preferences, the renter's results page may not display the vehicle owner's vehicle as available, as shown in block 414, but may otherwise display other vehicles available from other vehicle owners that the renter may be qualified to rent.). 

Harvey does not specifically teach a load weight detection sensors. However, Herman teaches 

the load including at least a load weight detected by the vehicle, the load tendency being stored in association with information corresponding to each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 47, 57-60);

the load history being stored in association with each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 47, 57-60);

acquiring a load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 34, A variety of devices can provide collected data 115 in addition to or in lieu of vehicle sensors 110. For example, various controllers, e.g., electronic control units (ECUs), in a vehicle 101 may provide data 115 via the CAN bus, e.g., data 115 from vehicle sensors 110 communicating with the ECU, relating to vehicle speed, acceleration, system and/or component functionality, etc., of any number of vehicles 101, including the host vehicle and/or the target vehicle. Further, vehicle sensors 110 or the like, GPS equipment, etc., could be included in a vehicle 101 and configured as devices to provide data 115 directly to the vehicle computer 105, e.g., via a wired or wireless connection. Vehicle sensors 110 could include mechanisms such as cameras, RADAR, LIDAR, sonar, etc. sensors that could be deployed to determine environmental data 115, e.g., to measure a distance between the vehicle 101 and other vehicles or objects, the kinds of objects near the trajectory of the vehicle 101, the road conditions, locations of roads and traffic signs, etc. Vehicle sensors 110 could be deployed to identify objects and determine the weight measurement of the objects, e.g., as explained below with reference to FIG. 3. ¶ 30, 47, 57-60);

an extracted load history (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 34, A variety of devices can provide collected data 115 in addition to or in lieu of vehicle sensors 110. For example, various controllers, e.g., electronic control units (ECUs), in a vehicle 101 may provide data 115 via the CAN bus, e.g., data 115 from vehicle sensors 110 communicating with the ECU, relating to vehicle speed, acceleration, system and/or component functionality, etc., of any number of vehicles 101, including the host vehicle and/or the target vehicle. Further, vehicle sensors 110 or the like, GPS equipment, etc., could be included in a vehicle 101 and configured as devices to provide data 115 directly to the vehicle computer 105, e.g., via a wired or wireless connection. Vehicle sensors 110 could include mechanisms such as cameras, RADAR, LIDAR, sonar, etc. sensors that could be deployed to determine environmental data 115, e.g., to measure a distance between the vehicle 101 and other vehicles or objects, the kinds of objects near the trajectory of the vehicle 101, the road conditions, locations of roads and traffic signs, etc. Vehicle sensors 110 could be deployed to identify objects and determine the weight measurement of the objects, e.g., as explained below with reference to FIG. 3. ¶ 30, 47, 57-60).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle, as taught/suggested by Herman. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to analyzing and modeling vehicle usage patterns. One of ordinary skill in the art would have recognized that applying the known technique of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Herman to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensor weight features into similar systems. Further, applying acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system additional data to make a rental car user assessment. The system of Harvey uses historical data which includes telematics data to make rental car determinations. Herman shows the use of weight sensors. The combination would merely create additional data for Harvey. 

The combination of Harvey and Herman discloses select one rental vehicle of the plurality of rental vehicles to be rented to the desired user based on the extracted load tendency and the extracted load history (Harvey col. 8, lines 22- col. 9, line 20, col. 14, lines 30-50, Herman ¶ 1, 25-28, 30, 47, 57-60). Harvey discloses using collected data to create a user history and using that history to predict preferences and  a vehicle (col. 6, line 64 – col. 7, line 8, As with historical data relating to the vehicle owner, historical data relating to the renter that is collected by computing device 120 may be stored in vehicle-sharing platform database 128-1, and historical data collected by third-party servers may be stored in private database 128-2 and/or public database 128-3, for example. Rental evaluation data collected by computing device 120 may be stored in vehicle-sharing platform database 128-1, for example. It should be noted that, to comply with state, local, and/or federal privacy regulations, the computing device 120 may need to obtain the user's consent to store and/or access the historical data. Col. 7, line 60- col. 8, line 5, In accordance with various aspects, computing device 120 may facilitate the collection of information (e.g., identity data including a user name and password affiliated with an account profile) from a vehicle owner and/or historical data of the vehicle owner from one or more of databases 128-1, 128-2, . . . 128-N. Analysis of the historical data stored in databases 128-1, 128-2, . . . 128-N may be used to predict a vehicle owner's rental preferences for sharing vehicles with renters., col. 16, lines 35-45).  Herman merely discloses the collection of additional historic data which can be applied to the system of Harvey. 

The combination of Harvey and Herman teach all the claimed limitations. 

Regarding claim 15, Harvey teaches 
An information processing method for managing rental vehicles that are vehicles to be rented to users, the information processing method being configured to cause a computer to perform processes, the computer including a first storage and a second storage, the processes performed by the computer comprising (col. 2, line 40 – col. 3, line 3,  In another aspect, a non-transitory, tangible computer-readable medium storing machine-readable instructions that, when executed by one or more processors, may cause the one or more processors to: (1) generate a first set of prompts for display via a vehicle-sharing application, wherein the first set of prompts is configured to prompt a vehicle owner for a first set of answers used to learn preferred vehicle renter characteristics; (2) receive the first set of answers to the first set of prompts from the vehicle owner via the vehicle-sharing application; (3) generate, based upon the first set of answers, a second set of prompts for display via the vehicle-sharing application, wherein the second set of prompts is configured to prompt the vehicle owner for a second set of answers used to learn additional preferred vehicle renter characteristics; (4) receive the second set of answers to the second set of prompts from the vehicle owner via the vehicle-sharing application; (5) predict one or more user preference values of a vehicle-sharing platform profile of the vehicle owner based upon the second set of answers, wherein the one or more user preference values define one or more criteria for sharing a vehicle associated with the vehicle-sharing platform profile with vehicle renters who meet the one or more criteria; (6) apply the one or more criteria to potential vehicle renters; and (7) cause an indication of the vehicle of the vehicle owner to be displayed only to the potential vehicle renters who satisfy the one or more criteria., abstract, col. 6, lines 7-55): 

storing, in the first storage, a load tendency indicating a tendency of a load given to a respective rental vehicle by each user when each user has utilized the rental vehicle, in association with each user (col. 9, line 50- col. 11, line 19, For example, with reference to FIG. 2A, analysis of historical data may cause PPE 125 of FIG. 1 to generate answer choices “previous driving history,” “duration of vehicle rental,” “years of driving experience,” and “other” at a first prompt window 202 of a series of prompt windows 200 for display via GUI 119 within the dedicated application 121 of owner device 123. As such, the prompts may be designed to prompt a vehicle owner to identify which characteristics of a renter are important to her. For instance, PPE 125 may analyze telematics data or claims data of a vehicle owner, determine that the vehicle owner exhibits safe driving behavior (e.g., drives the speed limit, did not receive a speeding ticket in the past year, etc.), and assume that the vehicle owner prefers a renter exhibiting similar driving behavior. In accordance with the dynamic adjustment capabilities of the PPE 125, the next prompt windows in the series of prompt windows 200 presented to the vehicle owner may be generated based upon the vehicle owner's answers at prompt window 202. For example, selection of answer choices “duration of vehicle rental” and “years of driving experience” at first prompt window 202 may cause the PPE 125 to generate subsequent prompt windows or sub-prompt windows for display via GUI 119. As such, the subsequent prompt windows or sub-prompt windows may be designed to request additional details from the vehicle owner regarding duration of vehicle rental and years of driving experience, as shown in prompt windows 204 and 206, respectively. Prompt windows related to “previous driving history” and “other” need not be displayed in prompt windows 204 and 206 or in any prompt windows thereafter if not selected by the vehicle owner, and therefore such dynamic adjustment capabilities of the PPE 125 lessen the burden on a user by displaying less extraneous information. Selection of answer choices in prompt windows 204 and 206 may cause the computing device 120 to predict one or more user preference values for the user. For example, selection of “duration of vehicle rental” and “no” in prompt windows 202 and 204 respectively may cause the computing device 120 to predict a parameter of “duration of vehicle rental” set to less than a week as preference values. Selection of “years of driving experience” and “no” in prompt windows 202 and 206 respectively may cause the computing device 120 to predict a parameter of “age of renter” set to over 21 years of age as preference values. Col. 14, lines 30-50, col. 16, lines 29-51);

storing, in the second storage, a load history indicating a history of a load received by each rental vehicle when each rental vehicle has been rented out, the load history being stored in association with each rental vehicle (col. 6, lines 7- col. 7, line 8, In an aspect, one or more databases 128-1, 128-2, . . . 128-N may store historical data that describes driving behavior of a vehicle owner, or vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may include traffic data, vehicle collision data (e.g., insurer claims data), geographic location data (e.g., GPS data), mobile device data, telematics data, vehicle mounted-sensor data, autonomous vehicle sensor data, environment data (e.g., weather data) and/or image data, which may be collected by the vehicle-sharing platform 100 by way of the computing device 120 and/or device 123, third party servers, and/or sensors associated with an owner's vehicle before, during, and/or after a trip. As such, historical data may provide contextual information of the vehicle related to vehicle damage, extent of injuries at a vehicle collision, number and identification of vehicles involved, dates and times of vehicle use, duration of vehicle use, mobile device GPS location, vehicle GPS location, speed, RPM or other tachometer readings of the vehicle, lateral and longitudinal acceleration of the vehicle, environment of the vehicle during vehicle operation (e.g., traffic, construction, accidents in the area, weather or road conditions at the time of an accident or duration of vehicle use), and/or other information relating to use of the vehicle. Historical data may also describe vehicle-sharing application usage patterns of the vehicle owner. For example, historical data may also include mobile device data or other data indicating requests containing details of a rental trip that were approved or rejected by participating vehicle owners, and feedback or complaints submitted by the participating vehicle owners as to the treatment of their vehicles by the renters. Historical data collected by computing device 120 may be stored in vehicle-sharing platform database 128a, and historical data collected by third-party servers may be stored in private database 128-2 and/or public database 128-3, for example.); 

in response to receiving a rental request from a user who desires to rent the rental vehicle, determining and extracting the load tendency stored in the first storage in association with the desired user and a load history stored in the second storage in association with each of a plurality of rental vehicles that are available for rent and selecting one rental vehicle of the plurality of rental vehicles to be rented to the desired user based on the extracted load tendency and the load history extracted in the extraction step (col. 8, lines 22- col. 9, line 20, In an embodiment, the computing device 120 may receive the historical data, and process the historical data to generate prompts for predicting rental vehicle use preferences for the vehicle owner. An initial prompt may generally be designed to prompt a vehicle owner for answer(s) that may be used to learn characteristics of potential vehicle renters that are preferred by the vehicle owner. To fine tune predicted user preferences, the computing device 120 may receive data from and send data to owner device 123 via dedicated application 121 for display on GUI 119 such that the computing device 120 dynamically adjusts subsequent prompts presented to the vehicle owner based upon the vehicle owner's answers to previous prompts. That is, after the vehicle owner answers the initial prompt, a subsequent prompt may be designed to prompt the vehicle owner for additional answer(s) that may be used to learn additional characteristics of the potential vehicle renters with respect to the characteristics learned from the initial prompt answers. Such prompts may also be accompanied with answer choices corresponding to the various characteristics of potential vehicle renters. Col. 14, lines 30-50, In order to determine whether the owner's vehicle should appear as an available vehicle on the renter's results page, computing device 120 may determine, as shown in block 410, whether the renter (i.e., qualifications of the renter, as described by telematics and/or other historical data, and/or by rental evaluation data) and/or input details of the rental vehicle request satisfy the vehicle owner preferences that were predicted in block 407. If the renter and/or input details satisfy the vehicle owner preferences, the renter's results page may display the vehicle owner's vehicle as available, as shown in block 412. The renter may proceed by selecting the owner's vehicle to rent, selecting other vehicles available from other vehicle owners that the renter may be qualified to rent, or may decide not to select any vehicles. If the renter and/or input details do not satisfy the vehicle owner preferences, the renter's results page may not display the vehicle owner's vehicle as available, as shown in block 414, but may otherwise display other vehicles available from other vehicle owners that the renter may be qualified to rent.). 

Harvey does not specifically teach a load weight detection sensors. However, Herman teaches 

acquiring the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 34, A variety of devices can provide collected data 115 in addition to or in lieu of vehicle sensors 110. For example, various controllers, e.g., electronic control units (ECUs), in a vehicle 101 may provide data 115 via the CAN bus, e.g., data 115 from vehicle sensors 110 communicating with the ECU, relating to vehicle speed, acceleration, system and/or component functionality, etc., of any number of vehicles 101, including the host vehicle and/or the target vehicle. Further, vehicle sensors 110 or the like, GPS equipment, etc., could be included in a vehicle 101 and configured as devices to provide data 115 directly to the vehicle computer 105, e.g., via a wired or wireless connection. Vehicle sensors 110 could include mechanisms such as cameras, RADAR, LIDAR, sonar, etc. sensors that could be deployed to determine environmental data 115, e.g., to measure a distance between the vehicle 101 and other vehicles or objects, the kinds of objects near the trajectory of the vehicle 101, the road conditions, locations of roads and traffic signs, etc. Vehicle sensors 110 could be deployed to identify objects and determine the weight measurement of the objects, e.g., as explained below with reference to FIG. 3. ¶ 30, 47, 57-60);

the load including at least a load weight detected by the vehicle, the load tendency being stored in association with information corresponding to each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 34, 47, 57-60);

the load history being stored in association with each vehicle (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 34, 47, 57-60);

an extracted load history (¶ 1, Vehicle weight combined with occupant and/or cargo weight may affect the operation of a vehicle. To determine if a vehicle is loaded beyond safe capacity and/or in a manner consistent with effective and/or efficient operation of the vehicle, sensors in a vehicle can be used to measure a vehicle load, e.g., weight sensors, suspension sensors, etc. However, such vehicle sensors require items to be placed in a vehicle for a load to be measured. Moreover, such sensors measure a load on a local portion of a vehicle, rather than measuring a load associated with an item or set of items. ¶ 25-28, A system 100 may determine a load, e.g., estimated or predicted weight measurement, based on various factors, including vehicle sensor data from sensing the one or more objects outside of the vehicle 101, e.g., on a curb within a field of view of vehicle sensors 110. The factors may alternatively or additionally include one or more of a user history, a user request, and a user location. The user history may include data from the user's past trips such as a number of passengers, a weight of each passenger, a number of items of cargo, a weight of the cargo, and dimensions of the cargo. ¶ 30, 34, 47, 57-60).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle, as taught/suggested by Herman. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to analyzing and modeling vehicle usage patterns. One of ordinary skill in the art would have recognized that applying the known technique of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Herman to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensor weight features into similar systems. Further, applying acquire and store the load weight from an electronic control unit (ECU) installed in each vehicle, the load weight being detected by a weight sensor installed in each vehicle would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system additional data to make a rental car user assessment. The system of Harvey uses historical data which includes telematics data to make rental car determinations. Herman shows the use of weight sensors. The combination would merely create additional data for Harvey. 

The combination of Harvey and Herman discloses select one rental vehicle of the plurality of rental vehicles to be rented to the desired user based on the extracted load tendency and the extracted load history (Harvey col. 8, lines 22- col. 9, line 20, col. 14, lines 30-50, Herman ¶ 1, 25-28, 30, 47, 57-60).). Harvey discloses using collected data to create a user history and using that history to predict preferences and  a vehicle (col. 6, line 64 – col. 7, line 8, As with historical data relating to the vehicle owner, historical data relating to the renter that is collected by computing device 120 may be stored in vehicle-sharing platform database 128-1, and historical data collected by third-party servers may be stored in private database 128-2 and/or public database 128-3, for example. Rental evaluation data collected by computing device 120 may be stored in vehicle-sharing platform database 128-1, for example. It should be noted that, to comply with state, local, and/or federal privacy regulations, the computing device 120 may need to obtain the user's consent to store and/or access the historical data. Col. 7, line 60- col. 8, line 5, In accordance with various aspects, computing device 120 may facilitate the collection of information (e.g., identity data including a user name and password affiliated with an account profile) from a vehicle owner and/or historical data of the vehicle owner from one or more of databases 128-1, 128-2, . . . 128-N. Analysis of the historical data stored in databases 128-1, 128-2, . . . 128-N may be used to predict a vehicle owner's rental preferences for sharing vehicles with renters., col. 16, lines 35-45).  Herman merely discloses the collection of additional historic data which can be applied to the system of Harvey. 

The combination of Harvey and Herman teach all the claimed limitations. 


Claim 3-5, 10-12, 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 11176562 B1) in view of Herman et al. (US 20200023811 A1) in further view of Kondo et al. (US 6181991 B1). 

Regarding claims 3, 10, 17, Harvey teaches selecting a vehicle for a user, but does not specifically teach the distance as claimed. 

However, Kondo teaches wherein the controller selects, as the rental vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the total travel distance, which is the load tendency of the desired user, is large, the cumulative travel distance is smaller, as compared with the case where the total travel distance is small (abstract, col. 5, line 15- col. 6, line 7, col. 9, lines 37-54). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform the distance as claimed, as taught/suggested by Kondo. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to determining rental vehicle needs. One of ordinary skill in the art would have recognized that applying the known technique of Kondo would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kondo to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distance features into similar systems. Further, applying wherein the controller selects, as the vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the total travel distance, which is the load tendency of the desired user, is large, the cumulative travel distance is smaller, as compared with the case where the total travel distance is small would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user and the system additional data features to better meet the needs of the user.	

Regarding claims 4, 11, 18, Harvey teaches selecting a vehicle for a user, but does not specifically teach the distance as claimed. 

However, Kondo teaches wherein the controller selects, as the rental vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the continuous travel distance, which is the load tendency of the desired user, is large, the continuous travel distance is smaller, as compared with the case where the continuous travel distance is small (abstract, col. 5, line 15- col. 6, line 7, col. 9, lines 37-54). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform the distance as claimed, as taught/suggested by Kondo. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to determining rental vehicle needs. One of ordinary skill in the art would have recognized that applying the known technique of Kondo would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kondo to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such distance features into similar systems. Further, applying wherein the controller selects, as the vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the continuous travel distance, which is the load tendency of the desired user, is large, the continuous travel distance is smaller, as compared with the case where the continuous travel distance is small would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user and the system additional data features to better meet the needs of the user.	

Regarding claims 5, 12, 19, Harvey teaches selecting a vehicle for a user, but does not specifically teach features of battery consumption. 

However, Kondo teaches wherein the controller selects, as the rental vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the battery consumption amount, which is the load tendency of the desired user, is large, a full charge amount of a battery is larger, as compared with the case where the battery consumption amount is small (abstract, col. 5, line 15- col. 6, line 7, col. 9, lines 37-54, Fig. 7). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform the features of battery consumption, as taught/suggested by Kondo. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to determining rental vehicle needs. One of ordinary skill in the art would have recognized that applying the known technique of Kondo would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kondo to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features of battery consumption into similar systems. Further, applying wherein the controller selects, as the vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the battery consumption amount, which is the load tendency of the desired user, is large, a full charge amount of a battery is larger, as compared with the case where the battery consumption amount is small would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user and the system additional data features to better meet the needs of the user.	

Claims 6, 13, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 11176562 B1) in view of Herman et al. (US 20200023811 A1) in further view of Halbrook et al. (US 20200034910 A1). 

Regarding claims 6, 13, 20, Harvey teaches selecting a vehicle for a user, but does not specifically teach a load weight. 

However, Halbrook teaches wherein the controller selects, as the rental vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the load weight, which is the load tendency of the desired user, is large, the load weight is smaller, as compared with the case where the load weight is small (¶ 21, 55, 72). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform a load weight, as taught/suggested by Halbrook. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to determining rental vehicle needs. One of ordinary skill in the art would have recognized that applying the known technique of Halbrook would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Halbrook to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such load weight features into similar systems. Further, applying wherein the controller selects, as the vehicle to be rented to the desired user, a rental vehicle having a load history in which in the case where the load weight, which is the load tendency of the desired user, is large, the load weight is smaller, as compared with the case where the load weight is small would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user and the system additional data characteristics to better meet the needs of the user.	

Claims 7, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 11176562 B1) in view of Herman et al. (US 20200023811 A1) in further view of Adams (US 20200175783 A1). 

Regarding claims 7, 14, Harvey teaches selecting a vehicle for a user, but does not specifically teach a residual smell. 

However, Adams teaches wherein the controller selects, as the rental vehicle to be rented to the desired user, a rental vehicle having a load history in which the residual smell, which is the load tendency of the desired user, is present (¶ 45-46, 3, 20, 50). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Harvey to include/perform a residual smell, as taught/suggested by Adams. This known technique is applicable to the system of Harvey as they both share characteristics and capabilities, namely, they are directed to determining rental vehicle conditions. One of ordinary skill in the art would have recognized that applying the known technique of Adams would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Adams to the teachings of Harvey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a residual smell features into similar systems. Further, applying wherein the controller selects, as the vehicle to be rented to the desired user, a rental vehicle having a load history in which the residual smell, which is the load tendency of the desired user, is present that would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user and the system additional data characteristics to better meet the needs of the user.

Other pertinent prior art includes Uchitomi et al. (US 20200098038 A1), discloses a vehicle rental system and a vehicle rental method that enable a user to select a rental vehicle that matches his or her utilization mode including battery. Tseng et al. (US 11210722 B2), discloses an adaptive vehicle feature matching system, the present disclosure relates to a system for learning a usage pattern for various vehicle feature of a user over time. Honma (US 20200118202 A1) discloses a rental conditions acquirer that acquires rental conditions and vehicle information including information of additional facilities of a vehicle from a terminal used by an owner who rents the vehicle to a user. Mellings (US 20210162965 A1) discloses prior to the loading equipment placing the load into or onto the vehicle, using data received from the loading apparatus concerning the weight, dimensions and/or volume of the load to determine a preferred location for the load in or on the vehicle and transmitting to the loading apparatus instructions as to the location in or on the vehicle in which the load is to be place.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683